Whitfield, J.,
dissenting. — This is a suit to enforce the terms of a contract transferring an interest in a claim against the United States, and not a suit to recover on a quantum meruit basis for services rendered, in which latter case a valid agreement as to the amount of compensation may be used as evidence of the value of the services; yet a contract may not defeat a lawful exercise of the powers of government. 219 U. S. 467; 12 Wall. 457. The nature of the suit is as stated, although equity jurisdiction is claimed on the ground of subrogation. Courts will not by indirection giye effect to an invalid contract.
The contract sought to be enforced transfers an interest in a claim against the United States and is contrary to the provisions, to the purpose and to the policy of a prior Act of Congress (See. 3477, Revised Statutes), therefore the contract is not legally enforceable. The contract is also contrary to the terms of a later Act of Congress' of March 4, 1915, which Act is not invalid since the Federal constitution does not prohibit Congress from violating the obligation of a contract when exercising a power conferred; and all contract and property rights are subject to the lawful exercise by Congress of the Federal authority. Freedom of contract is a qualified, not an absolute right. It implies absence of arbitrary restrain, not immunity from reasonable regulations. 219 U. S. 549.
The later Act obviously was intended to protect persons having claims against the United States from unreasonable or improvident contracts for the collection of *395such claims, a purpose within the power of Congress. Emphasis to the policy of the former Act is given by the later Act, which is not palpably arbitrary and oppressive in its terms or in its application to the contract in this case. “Laws of the United States which shall be made in pursuance” of the Federal Constitution are part of “the supreme law of the land.” This case is essetniallv different from those in 200 U. S. 12 and 2237 U. S. 285. See 157 U. S. 160; 161 U. S. 72.
West, J., concurs.